Exhibit CONSOLIDATED RATIOS OF EARNINGS TO FIXED CHARGES Year ended December 31, (Dollars in thousands) 2008 2007 2006 2005 2004 Earnings (1): Income before income taxes $ 46,401 $ 41,683 $ 59,543 $ 49,377 $ 34,101 Fixed charges 103,148 134,677 102,561 70,104 52,749 Other adjustments (2) - Total earnings (a) $ 149,549 $ 176,360 $ 162,104 $ 119,481 $ 86,850 Fixed charges: Interest on deposits $ 86,903 $ 115,113 $ 85,067 $ 56,341 $ 41,698 Interest on borrowings 16,245 19,564 17,494 13,763 11,051 Total fixed charges (b) $ 103,148 $ 134,677 $ 102,561 $ 70,104 $ 52,749 Ratio of earnings to fixed charges (a/b) 1.45 1.31 1.58 1.70 1.65 Earnings, excluding interest on deposits: Total earnings $ 149,549 $ 176,360 $ 162,104 $ 119,481 $ 86,850 Less interest on deposits 86,903 115,113 85,067 56,341 41,698 Total earnings excluding interest on deposits (c) $ 62,646 $ 61,247 $ 77,037 $ 63,140 $ 45,152 Fixed charges, excluding interest on deposits Total fixed charges $ 103,148 $ 134,677 $ 102,561 $ 70,104 $ 52,749 Less interest on deposits 86,903 115,113 85,067 56,341 41,698 Total fixed charges excluding interest on deposits (d) $ 16,245 $ 19,564 $ 17,494 $ 13,763 $ 11,051 Ratio of earnings to fixed charges, excluding interest on deposits (c/d) (3) 3.86 3.13 4.40 4.59 4.09 (1) As defined in Item 503(d) of Regulation S-K (2) For purposes of the "earnings" computation, other adjustments include adding the amortization of capitalized interest and subtracting interest capitalized. (3) The ratio of earnings to fixed charges, excluding interest on deposits, is being provided as an additional measure to provide comparability to the ratios disclosed by other issuers of debt securities.
